Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about October 18, 1996, which granted respondent’s motion to vacate a default judgment entered against it in a CPLR article 78 proceeding, unanimously affirmed, without costs.
We deem the notice of appeal to be an application for leave to appeal to this Court and grant it. We affirm upon findings that respondent’s default was due to an excusable misunderstanding as to the return date of the application, and that respondent has meritorious defenses going to jurisdiction as well as the merits. Concur—Sullivan, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.